ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_02_IN_04_FR.txt.                                                                                                    402




                               Opinion dissidente commune
                       de MM. les juges Cançado Trindade et Yusuf

                 [Traduction]

                     Désaccord avec la décision de la Cour de ne pas accueillir la demande
                 d’intervention — Décision apparemment fondée sur de simples considérations
                 d’opportunité — Désaccord avec l’affirmation de la Cour selon laquelle la tierce
                 partie verra son intérêt protégé sans avoir été entendue — Signe d’une fin de
                 non‑recevoir à toute future demande d’intervention — Exemple classique de
                 demande d’intervention en tant que non‑partie méritant d’être accueillie —
                 Intervention ayant pour objet d’appeler l’attention de la Cour sur l’intérêt d’ordre
                 juridique d’un Etat tiers — Cour malavisée de vouloir se substituer aux Etats
                 souhaitant intervenir sans leur permettre d’être entendus — Niveau de preuve
                 requis aux fins d’établir l’existence d’un intérêt moindre que celui exigé aux fins
                 d’établir celle de droits — Absence d’obligation de démontrer que la protection
                 garantie par l’article 59 pourrait être insuffisante — Présentation erronée de
                 l’« intérêt d’ordre juridique » de l’Etat demandant à intervenir — Désaccord avec
                 l’introduction d’un nouveau critère de la preuve fondé sur l’article 62 — Critères
                 requis en matière d’intervention pleinement remplis par le Costa Rica — Impression
                 que la Cour exerce des pouvoirs discrétionnaires généraux que ne lui confère pas
                 l’article 62 — Absence de fondement, et caractère non persuasif, de la prétendue
                 relation spéciale entre les articles 62 et 59 — Pratique de la Cour à rattacher à la
                 procédure arbitrale traditionnelle, dans le cadre de laquelle l’intervention de tierces
                 parties n’est pas jugée souhaitable.


                                                  I. Introduction

                    1. Nous sommes au regret de ne pouvoir faire nôtre la position qui est
                 celle de la majorité en cette affaire du Différend territorial et maritime
                 (Nicaragua c. Colombie) (requête du Costa Rica à fin d’intervention) :
                 nous estimons en effet que l’Etat demandant à intervenir a satisfait aux
                 conditions énoncées à l’article 62 du Statut de la Cour. Selon nous, la
                 Cour a fondé sa décision sur des considérations d’opportunité, et non sur
                 son appréciation de la question de savoir si les prescriptions de l’article 62
                 étaient remplies. Au lieu de chercher à déterminer si l’Etat demandant à
                 intervenir avait su démontrer qu’il possédait un intérêt d’ordre juridique
                 susceptible d’être affecté par la décision qu’elle était appelée à rendre en la
                 procédure principale, et de se prononcer clairement sur ce point, la Cour a
                 choisi de ne pas faire droit à sa demande au simple motif général que « l’in-
                 térêt des Etats tiers est, par principe, protégé par la Cour sans que celle‑ci
                 n’ait à définir avec précision les limites géographiques de la zone dans
                 laquelle leur intérêt pourrait entrer en jeu » (paragraphe 86 de l’arrêt).
                    2. En outre, nous ne saurions suivre la Cour lorsqu’elle affirme que le but
                 recherché avec l’article 62 du Statut peut être atteint par l’exercice de ce

                                                                                                     57




1 CIJ1019.indb 111                                                                                         10/04/13 19:29

                                      différend territorial et maritime                          403

                 qu’on pourrait appeler la « diligence (due diligence) judiciaire requise » à
                 l’égard des intérêts d’ordre juridique de tierces parties, sans que soit offerte
                 à celles souhaitant intervenir la possibilité d’être entendues dans le cadre de
                 la procédure au fond (paragraphe 89 de l’arrêt). Une telle manière de voir
                 revient à vider de sa raison d’être et de son contenu l’article 62, censé per-
                 mettre aux Etats demandant à intervenir d’éclairer la Cour sur ce qu’ils
                 tiennent pour leurs intérêts d’ordre juridique, afin d’éviter qu’il ne leur soit
                 porté atteinte parce qu’ils n’auraient pas été entendus. En se déclarant à
                 même de protéger les intérêts d’ordre juridique de tels Etats sans qu’il soit
                 nécessaire de leur permettre de s’exprimer dans le cadre de la procédure sur
                 le fond, la Cour ferme la porte à de nouvelles demandes d’intervention, tout
                 particulièrement dans les affaires de délimitation territoriale et maritime,
                 privant ainsi l’article 62 de son objet. Telles sont, fondamentalement, les
                 raisons qui nous amènent à nous dissocier de l’arrêt par la présente opinion.
                 Nous nous proposons de les exposer plus en détail, en examinant tour à
                 tour : a) la portée et l’objet de l’article 62 ; b) la nécessité de spécifier un
                 « intérêt d’ordre juridique » ; c) celle de démontrer que cet intérêt « est … en
                 cause » ; et d) le « lien » particulier qui existerait entre les articles 62 et 59 du
                 Statut de la Cour. Nous en viendrons ensuite à notre conclusion.


                               II. Portée et objet de l’article 62 du Statut

                    3. En rejetant la requête à fin d’intervention du Costa Rica, qui consti-
                 tuait selon nous l’exemple même d’une demande d’intervention méritant
                 d’être admise, la Cour semble avoir mal interprété la portée et l’objet de
                 l’article 62 du Statut. Il ne fait aucun doute que la question de l’interven-
                 tion est une question épineuse pour un organe judiciaire international
                 dont la compétence repose sur le consentement des parties à la procédure
                 principale ; du reste, l’article 62 a toujours été considéré comme l’une des
                 dispositions les plus difficiles à appliquer concrètement. Toutefois, c’est
                 moins la difficulté de l’appliquer concrètement que le sens restrictif dans
                 lequel la Cour l’a interprétée et appliquée au fil des ans, y compris en la
                 présente instance, qui a considérablement amoindri la place qu’occupe
                 cette disposition dans la jurisprudence de la Cour, au risque de la reléguer
                 progressivement au rang de quantité négligeable.
                    4. Bien que cette précision ne figure pas dans l’article 62 lui‑même, un
                 Etat peut demander à intervenir soit en tant que partie soit en tant que
                 non‑partie à la procédure principale. L’intervention en tant que partie a
                 nombre d’implications juridiques en ce qui concerne la décision au fond,
                 et revêt une portée bien plus vaste que l’intervention en tant que non‑par-
                 tie. Inversement, l’intervention, limitée, en tant que non‑partie a pour but
                 de permettre à un Etat estimant que, « dans un différend, un intérêt
                 d’ordre juridique est pour lui en cause » d’appeler l’attention de la Cour
                 sur la manière dont cet intérêt, qu’il s’agit ainsi de protéger, est suscep-
                 tible d’être d’affecté par la décision qu’elle rendra dans la procédure prin-
                 cipale sans devenir partie à cette dernière. La possibilité donnée à l’Etat

                                                                                                   58




1 CIJ1019.indb 113                                                                                       10/04/13 19:29

                                    différend territorial et maritime                      404

                 autorisé à intervenir en cette qualité est donc censée influer sur la procé-
                 dure principale par l’effet des informations touchant au fond que celui‑ci
                 aura communiquées à la Cour.
                   5. Dans le présent arrêt, la Cour a jugé inutile d’autoriser l’Etat deman-
                 dant à intervenir à lui communiquer de telles informations dans le cadre
                 de la procédure principale au motif que,
                     « suivant en ceci sa jurisprudence, lorsqu’elle tracera une ligne déli-
                     mitant les espaces maritimes entre les deux Parties à la procédure
                     principale, [elle] arrêtera, selon que de besoin, la ligne en question
                     avant qu’elle n’atteigne la zone où les intérêts d’ordre juridique
                     d’Etats tiers peuvent être en cause » (paragraphe 89 de l’arrêt).
                 Or, ce raisonnement présente certaines lacunes rédhibitoires. Première-
                 ment, il repose sur le postulat selon lequel la délimitation de tous les
                 espaces maritimes en litige entre deux parties pourrait être effectuée d’une
                 seule et même façon, quelque peu mécaniquement, sans qu’il soit besoin
                 de tenir compte de tous les aspects ou circonstances propres au cas d’es-
                 pèce. Deuxièmement, même dans le seul arrêt de la Cour cité à l’appui de
                 cette affirmation (Délimitation maritime en mer Noire (Roumanie c.
                 Ukraine), arrêt, C.I.J. Recueil 2009, p. 100, par. 112), il n’est fait réfé-
                 rence aux « intérêts d’Etats tiers » que dans les motifs. Dans son dispositif,
                 en revanche, la Cour indique ceci :
                        « A partir du point 5, la frontière maritime se poursuit vers le sud
                     le long de la ligne équidistante des côtes de la Roumanie et de
                     l’Ukraine qui se font face, selon un azimut géodésique initial de
                     185° 23΄ 54,5˝, jusqu’à atteindre la zone où les droits d’Etats tiers
                     peuvent entrer en jeu. » (Ibid., p. 131, par. 219 ; les italiques sont de
                     nous.)
                 Or, lorsqu’elle délimite les frontières maritimes entre les parties en litige,
                 la Cour peut bien entendu prendre connaissance des zones dans lesquelles
                 les droits d’Etats tiers pourraient être en cause, mais on voit mal com-
                 ment elle pourrait avoir connaissance des zones dans lesquelles ces Etats
                 pourraient avoir des intérêts d’ordre juridique sans donner à ceux‑ci la
                 possibilité d’être entendus dans le cadre de la procédure principale.
                 Troisièmement — outre qu’elle n’aborde pas cette question dans son
                 arrêt —, la Cour ne précise pas comment, ni par qui, elle sera informée du
                 contenu de tels intérêts dans la zone maritime pertinente. Pour arrêter
                 une ligne de délimitation avant que celle‑ci n’atteigne la zone dans laquelle
                 des Etats tiers sont susceptibles d’avoir des intérêts d’ordre juridique, la
                 Cour doit‑elle baser sa décision au fond sur l’idée que se font les parties à
                 la procédure principale de ce qui relève de tels intérêts, ou déterminer
                 elle‑même, sans être en possession des informations nécessaires, en quoi
                 ceux‑ci pourraient consister ? La Cour ne le dit pas.
                    6. Nous trouvons fort surprenant que la Cour veuille assumer elle‑même
                 une tâche qui, par définition, relève de l’intervention en tant que non‑par-
                 tie en vertu de l’article 62 du Statut. En effet, l’intervention en tant que

                                                                                            59




1 CIJ1019.indb 115                                                                                10/04/13 19:29

                                         différend territorial et maritime                                   405

                 non‑partie aurait eu ici pour fonction d’informer la Cour de l’intérêt
                 d’ordre juridique de l’intervenant dans les zones maritimes en litige dans la
                 procédure principale, aux fins de garantir la protection de cet intérêt. Aussi
                 la Cour a‑t‑elle été malavisée, selon nous, de se faire fort de pouvoir se
                 substituer aux Etats demandant à intervenir pour justifier son refus d’ac-
                 cueillir les demandes d’intervention présentées en l’espèce. Pareil refus ne
                 devrait être motivé que par la conclusion indubitable que l’Etat deman-
                 dant à intervenir n’a pas, au cas d’espèce, établi qu’un intérêt d’ordre juri-
                 dique était pour lui en cause.

                    7. Le paragraphe 2 b) de l’article 81 du Règlement impose à l’Etat
                 demandant à intervenir de spécifier « l’objet précis de l’intervention ». En
                 l’espèce, le Costa Rica a indiqué, dans sa requête, que sa demande d’in-
                 tervention avait pour double objet : a) d’informer la Cour de ce qu’il
                 considère comme ses intérêts d’ordre juridique dans les espaces maritimes
                 adjacents en litige entre le Nicaragua et la Colombie ; et b) de protéger ses
                 droits et intérêts par tous les moyens juridiques disponibles. La Cour
                 reconnaît « que l’objet de l’intervention tel qu’indiqué par le Costa Rica
                 satisfait aux prescriptions de son Statut et de son Règlement » (para-
                 graphe 35 de l’arrêt). Mais cela ne l’empêche pas de conclure que « l’inté-
                 rêt des Etats tiers est, par principe, protégé par la Cour sans que celle‑ci
                 n’ait à définir avec précision les limites géographiques de la zone dans
                 laquelle leur intérêt pourrait entrer en jeu » (paragraphe 86 de l’arrêt). Si
                 la Cour devait désormais se targuer, comme elle le fait en l’espèce, d’être
                 toujours en mesure de protéger, seule et en se fiant à sa propre sagesse, les
                 intérêts des Etats qui pourraient souhaiter intervenir sans qu’il lui soit
                 besoin d’offrir à ces derniers la possibilité d’être entendus dans le cadre de
                 la procédure principale, toute demande d’intervention perdrait sa signifi-
                 cation, quand bien même l’objet d’une telle intervention serait reconnu
                 par la Cour conforme à son Statut.


                        III. Nécessité de spécifier un « intérêt d’ordre juridique »

                    8. En nous penchant sur sa jurisprudence en matière de demandes d’in-
                 tervention, nous avons pu constater que, dans la plupart des cas, la Cour,
                 n’ayant pas jugé établie l’existence de l’intérêt d’ordre juridique suscep-
                 tible d’être affecté par sa décision visé par l’article 62 du Statut, avait
                 rejeté les requêtes à fin d’intervention qui lui avaient été soumises 1. En

                     1 Voir, par exemple, les affaires suivantes : Plateau continental (Tunisie/Jamahiriya

                 arabe libyenne), requête à fin d’intervention, arrêt, C.I.J. Recueil 1981, p. 3 et suiv. (requête
                 de Malte) ; Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indonésie/Malaisie), requête
                 à fin d’intervention, arrêt, C.I.J. Recueil 2001, p. 575 et suiv., par. 81‑83 et 93 (requête des
                 Philippines). Voir aussi l’affaire du Plateau continental (Jamahiriya arabe libyenne/Malte),
                 requête à fin d’intervention, arrêt, C.I.J. Recueil 1984, p. 3 et suiv. (requête de l’Italie —
                 relevons toutefois que, dans cette affaire, la Cour a rejeté la demande de l’Italie entre autres
                 motifs parce que, l’eût‑elle admise, elle aurait eu à se prononcer sur les « droits souverains »

                                                                                                              60




1 CIJ1019.indb 117                                                                                                   10/04/13 19:29

                                         différend territorial et maritime                                    406

                 deux occasions, elle y a néanmoins fait droit, après avoir conclu que leur
                 auteur — respectivement un Etat latino‑américain (le Nicaragua en 1990)
                 et un Etat africain (la Guinée équatoriale en 1999) — avait bien démontré
                 qu’un intérêt d’ordre juridique était pour lui en cause au sens de cet
                 article 2.
                    9. Dans le présent arrêt, la Cour s’efforce, pour la première fois de son
                 existence, d’éclaircir la notion d’« intérêt d’ordre juridique » (par. 26). Si
                 la démarche est louable, la Cour n’en tire pas toutes les conséquences
                 lorsqu’elle se penche sur la question de savoir si l’Etat demandant à inter-
                 venir a satisfait aux prescriptions de l’article 62. Aussi pourrait‑il être
                 utile de dire quelques mots des origines, du sens et de la portée de cette
                 notion.
                    10. Ces origines sont à rechercher dans les travaux du comité consulta-
                 tif de juristes constitué par la Société des Nations, qui rédigea le Statut de
                 la Cour permanente de Justice internationale en 1920. S’inspirant des
                 principes de droit interne, le comité adopta ce concept après en avoir ana-
                 lysé et combiné divers éléments 3. Des travaux préparatoires, il ressort que
                 le choix de l’expression « intérêt d’ordre juridique » — par opposition à
                 des « droits » ou « intérêts » d’ordre général — constituait une sorte de
                 solution « hybride », un compromis entre différentes propositions avan-
                 cées par les membres du comité. De la locution finalement retenue, on a
                 pu dire que « le désir de concilier des visions antagonistes l’a[vait] emporté




                 de l’Italie). Des demandes d’intervention ont également été rejetées lorsque la demande
                 principale a été jugée irrecevable. Voir les affaires suivantes : Essais nucléaires (Australie
                 c. France), requête à fin d’intervention, ordonnance du 20 décembre 1974, C.I.J. Recueil 1974,
                 p. 530 et suiv. ; Essais nucléaires (Nouvelle‑Zélande c. France), requête à fin d’intervention,
                 ordonnance du 20 décembre 1974, C.I.J. Recueil 1974, p. 535 et suiv. ; Demande d’examen de
                 la situation au titre du paragraphe 63 de l’arrêt rendu par la Cour le 20 décembre 1974 dans
                 l’affaire des Essais nucléaires (Nouvelle‑Zélande c. France) (Nouvelle‑Zélande c. France),
                 ordonnance du 22 septembre 1995, C.I.J. Recueil 1995, p. 288 et suiv.
                     2 Voir l’affaire du Différend frontalier terrestre, insulaire et maritime (El Salvador/

                 Honduras), requête à fin d’intervention, arrêt, C.I.J. Recueil 1990, p. 92 et suiv. Notons
                 toutefois que, ayant estimé qu’un « intérêt d’ordre juridique » du Nicaragua était susceptible
                 d’être affecté par une partie de l’arrêt sur le fond, la Chambre autorisa le Nicaragua à inter-
                 venir à certains égards (en ce qui concerne le statut du golfe) en l’affaire. Voir aussi l’affaire
                 de la Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),
                 requête à fin d’intervention, ordonnance du 21 octobre 1999, C.I.J. Recueil 1999 (II), p. 1029
                 et suiv. (requête de la Guinée équatoriale).
                    3 Pour une relation circonstanciée des différentes propositions faites par les membres

                 du comité consultatif de juristes, voir S. Oda, « Intervention in the International Court of
                 Justice — Articles 62 and 63 of the Statute », in Völkerrecht als Rechtsordnung Internatio‑
                 nale Gerichtsbarkeit Menschenrechte — Festschrift für H. Mosler (R. Bernhardt et al., dir.
                 publ.), Berlin/Heidelberg, Springer‑Verlag, 1983, p. 630‑635 ; S. Torres Bernárdez, « L’in-
                 tervention dans la procédure de la Cour internationale de Justice », Recueil des cours de
                 l’Académie de droit international de La Haye, t. 256 (1995), p. 238‑245.

                                                                                                               61




1 CIJ1019.indb 119                                                                                                    10/04/13 19:29

                                          différend territorial et maritime                               407

                 sur le besoin de clarté et de précision » 4, voire qu’elle constituait un
                 « monstre presque indéfinissable » 5.
                   11. Dans son cours thématique à l’Académie de droit international de
                 La Haye, le juge Kéba Mbaye a noté, à propos de cette formulation, que
                 
                         « [i]l s’agissait manifestement d’une sorte de compromis par lequel les
                         deux notions (intérêt et droit) étaient réunies dans une formule
                         unique. Pour certains, ce compromis n’est guère satisfaisant car ils
                         estiment que, si l’on sait ce que veulent dire « intérêt » et « droit » sépa-
                         rément, on sait bien moins ce que signifie un « intérêt juridique » » 6.
                 Il ajoutait que la notion d’intérêt d’ordre juridique renvoyait à l’intérêt
                 « qui peut se justifier par référence à une règle de droit » 7 et, se projetant
                 dans l’avenir, n’hésitait pas à affirmer que « l’intérêt pour agir se dévelop-
                 pera[it] au rythme de l’évolution de la société internationale condamnée à
                 la solidarité et donc à l’interdépendance » 8.
                    12. Dans un même ordre d’esprit, le juge Sette‑Câmara, dans son opi-
                 nion dissidente jointe à l’arrêt rendu en l’affaire du Plateau continental
                 (Jamahiriya arabe libyenne/Malte) (requête à fin d’intervention, arrêt,
                 C.I.J. Recueil 1984), soutenait qu’il existe « une différence considérable
                 entre l’objet d’une affaire principale … et une procédure incidente d’inter-
                 vention, qui a pour seule fin d’obtenir la protection d’intérêts d’ordre juri-
                 dique » (par. 64). Selon lui, l’intervention constitue « un important procédé
                 du droit judiciaire dans tous les systèmes juridiques du monde, sans
                 exception … un instrument indispensable pour la bonne administration
                 de la justice » (par. 85). Le juge Sette‑Câmara notait en outre ceci :

                            « Quand les pères fondateurs du Statut de l’ancienne Cour déci-
                         dèrent de faire place à l’institution de l’intervention dans le projet
                         rédigé par le comité consultatif de juristes de la Haye, ils n’inno-
                         vaient d’aucune manière. Ils ne faisaient qu’inscrire dans l’acte fon-
                         damental de la Cour une procédure reconnue par tous les systèmes
                         juridiques du monde, comme moyen légitime d’attribuer aux Etats
                         tiers, étrangers à un différend juridique donné, le droit de participer
                         au procès pour défendre leurs droits ou intérêts juridiques suscep-
                         tibles d’être compromis ou menacés par le déroulement de la procé-
                         dure contentieuse. » (Par. 2).
                     4 T. Licari, « Intervention under Article 62 of the Statute of the ICJ », Brooklyn Journal

                 of International Law, vol. 8 (1982), p. 271.
                     5 W. M. Farag, L’intervention devant la Cour permanente de Justice internationale, Paris,

                 LGDJ, 1927, p. 59 ; l’auteur ajoutait d’ailleurs que « le désir de contenter tout le monde l’a
                 emporté sur la précision et la clarté scientifique » (ibid., p. 60).
                     6 K. Mbaye, « L’Intérêt pour agir devant la Cour internationale de Justice », Recueil des

                 cours de l’Académie de droit international de La Haye, t. 209 (1988), p. 290.
                     7   Ibid., p. 263.
                     8   Ibid., p. 340.

                                                                                                            62




1 CIJ1019.indb 121                                                                                                10/04/13 19:29

                                    différend territorial et maritime                     408

                    13. Les précisions apportées par la Cour en la présente espèce (para-
                 graphe 26 de l’arrêt) ne relèvent pas d’une optique foncièrement distincte.
                 La Cour ajoute que « l’intérêt d’ordre juridique visé à l’article 62 ne béné-
                 ficie pas de la même protection qu’un droit établi et n’est pas soumis aux
                 mêmes exigences en matière de preuve ». Nous nous rangeons à cette
                 conclusion, mais regrettons qu’elle n’ait pas été appliquée lorsque la Cour
                 s’est demandé si le Costa Rica avait satisfait aux prescriptions de l’ar-
                 ticle 62. La Cour aurait effectivement dû appliquer ces moindres exigences
                 en matière de preuve pour déterminer si la requête satisfaisait aux condi-
                 tions requises par l’article 62 de son Statut.
                    14. Une tierce partie est fondée, au titre d’un « intérêt d’ordre juri-
                 dique », à solliciter l’autorisation d’intervenir dans une procédure conten-
                 tieuse, afin de se prémunir contre un arrêt qui, n’était son intervention,
                 pourrait avoir une incidence sur ses prétentions. L’article 59 du Statut est
                 en réalité dépourvu de pertinence lorsqu’il s’agit de déterminer si les
                 conditions requises par l’article 62 en matière d’intervention — dont le
                 but est de permettre à l’Etat auteur de la demande d’obtenir de la Cour
                 qu’elle l’autorise à lui fournir des informations touchant au fond dans le
                 cadre de la procédure principale, et avant le prononcé de son arrêt — ont
                 été remplies. Aussi pensons‑nous que le critère à l’aune duquel il convient
                 de déterminer si elles l’ont bien été ne doit pas être aussi strict que celui
                 applicable aux fins d’établir l’existence d’un droit, ni être rattaché, comme
                 il l’est dans le présent arrêt, à la nécessité de démontrer que la « protec-
                 tion » garantie par l’article 59 pourrait être insuffisante. Nous reviendrons
                 sur ce point dans la section V ci‑dessous.


                             IV. Nécessité de démontrer qu’un tel intérêt
                                          « est … en cause » »

                    15. Bien que la Cour reconnaisse, au paragraphe 66 de son arrêt, que
                 le Costa Rica « a spécifié la zone maritime dans laquelle il estime avoir un
                 intérêt d’ordre juridique susceptible d’être affecté par la décision de la
                 Cour dans la procédure principale », elle omet d’examiner sur la base des
                 faits propres à l’affaire et des éléments de preuve produits par l’Etat
                 demandant à intervenir la question de savoir si celui‑ci possède effective-
                 ment un tel intérêt. Il semble au contraire que ce soit en se fondant sur
                 des considérations générales qui ne sont, selon nous, ni légitimes ni
                 convaincantes qu’elle a décidé de ne pas admettre le Costa Rica à interve-
                 nir. Premièrement, aux paragraphes 71‑72 de l’arrêt, la Cour écarte l’un
                 des principaux arguments du Costa Rica tendant à montrer de quelle
                 manière la décision de la Cour est susceptible d’affecter son intérêt d’ordre
                 juridique, au motif — factuellement erroné — que le Costa Rica aurait
                 initialement prétendu que le traité Facio‑Fernández conclu en 1977 avec
                 la Colombie et les hypothèses sur lesquelles celui‑ci reposait constituaient
                 pour lui un intérêt d’ordre juridique, avant de revenir sur cette affirma-
                 tion. Deuxièmement, la Cour introduit un nouveau niveau de preuve,

                                                                                           63




1 CIJ1019.indb 123                                                                               10/04/13 19:29

                                     différend territorial et maritime                      409

                 fondé sur le caractère suffisant de la protection garantie par l’article 59 du
                 Statut, lorsqu’elle affirme que « le Costa Rica doit … démontrer que son
                 intérêt d’ordre juridique … requiert une protection qui n’est pas offerte
                 par l’effet relatif des décisions de la Cour consacré à l’article 59 du Sta-
                 tut ». Troisièmement, en indiquant, au paragraphe 86, que « l’intérêt des
                 Etats tiers est, par principe, protégé par la Cour sans que celle‑ci n’ait à
                 définir avec précision les limites géographiques de la zone dans laquelle
                 leur intérêt pourrait entrer en jeu », la Cour se rabat sur des considéra-
                 tions d’opportunité et l’exercice d’un pouvoir discrétionnaire général au
                 lieu de déterminer, à la lumière des éléments de preuve qui lui ont été
                 soumis, si le Costa Rica a satisfait aux conditions requises au para-
                 graphe 1 de l’article 62 en matière d’intervention. Dans les paragraphes
                 qui suivront, nous préciserons nos vues sur ces questions.

                           a) Présentation erronée de l’« intérêt d’ordre juridique »
                                               du Costa Rica
                 16. Au paragraphe 71 de l’arrêt, la Cour indique que le Costa Rica a
                      « reconnu … que le traité de 1977 ne constituait pas par lui‑même un
                      intérêt d’ordre juridique susceptible d’être affecté par la décision de
                      la Cour en l’affaire et qu’il ne cherchait en aucune manière, par le
                      biais de la présente procédure, à ce que la Cour se prononce relative-
                      ment à cet instrument ».
                 Elle en conclut que « [p]oint n’est dès lors besoin pour [elle] d’examiner les
                 arguments du Costa Rica rappelés [au paragraphe 70 ci‑dessus] ni ceux
                 présentés en réponse par le Nicaragua ou la Colombie » (paragraphe 72).
                 Il convient toutefois de relever que le Costa Rica n’a jamais prétendu que
                 le traité de 1977 constituait pour lui un intérêt juridique.

                   17. Dans sa requête, telle que citée au paragraphe 54 de l’arrêt, le
                 Costa Rica écrit en effet que
                      « [l]’intérêt d’ordre juridique qui … est pour lui en cause concerne
                      l’exercice de ses droits souverains et de sa juridiction dans l’espace
                      maritime de la mer des Caraïbes auquel lui donne droit, selon le droit
                      international, sa côte bordant cette mer ».

                 Ainsi, le Costa Rica avait bien spécifié, dans sa requête, l’intérêt d’ordre
                 juridique qu’il estimait pour lui en cause dans la zone maritime en litige
                 entre les Parties à la procédure principale, et n’avait pas présenté comme
                 un « intérêt d’ordre juridique susceptible d’être affecté par la décision de
                 la Cour en l’affaire » le traité de 1977 conclu entre lui‑même et la Colom-
                 bie. En réponse à une question posée par un membre de la Cour, il a réi-
                 téré cette position, affirmant que l’intérêt d’ordre juridique susceptible
                 d’être affecté par la décision de la Cour en l’affaire n’était constitué ni par
                 les hypothèses sous‑tendant ce traité ni par le traité lui‑même. Selon nous,

                                                                                             64




1 CIJ1019.indb 125                                                                                 10/04/13 19:29

                                     différend territorial et maritime                       410

                 les arguments qu’il a présentés à cet égard visaient en revanche à montrer
                 la manière dont cette décision était susceptible d’affecter l’intérêt d’ordre
                 juridique qu’il avait spécifié dans sa requête.

                    18. En effet, le Costa Rica a tout d’abord fait valoir que l’accord de
                 délimitation conclu en 1977 avec la Colombie reposait sur l’idée que l’île
                 colombienne de San Andrés devait se voir reconnaître plein effet et donc,
                 théoriquement, une zone de 200 milles marins, affirmant que c’est sur la
                 base de cette hypothèse qu’avait été négociée et arrêtée une frontière
                 maritime fondée sur le principe de l’équidistance simplifiée, représentée
                 par une ligne médiane entre les îles et la côte costa‑ricienne. La prétention
                 du Nicaragua supposant l’enclavement de ces îles, le Costa Rica a sou-
                 tenu que l’hypothèse sur laquelle reposait la délimitation effectuée en 1977
                 avec la Colombie pourrait se trouver invalidée, de sorte qu’il faudrait
                 revoir les espaces auxquels il avait droit dans la zone maritime pertinente.
                 Le Costa Rica a ensuite plaidé que, si la Cour devait faire droit aux
                 revendications du Nicaragua dans cette zone, il cesserait d’avoir une fron-
                 tière commune avec la Colombie dans cette partie de la mer des Caraïbes,
                 situation qui reviendrait de fait à priver de sa raison d’être le traité
                 de 1977 et nécessiterait une nouvelle délimitation entre le Costa Rica et
                 son nouveau voisin dans cette zone — le Nicaragua.
                    19. Il est regrettable que la Cour ait décidé d’écarter les arguments
                 relatifs au traité de 1977 et aux hypothèses sous‑tendant celui‑ci au motif,
                 erroné, que le Costa Rica aurait initialement présenté ledit traité comme
                 constituant son intérêt d’ordre juridique avant de se dédire, au lieu de
                 chercher à savoir s’il ressortait des moyens du Costa Rica concernant la
                 zone maritime dans laquelle il estimait avoir un tel intérêt que ce dernier
                 était susceptible d’être affecté par sa décision compte tenu du chevauche-
                 ment de certains intérêts et revendications dans la zone en question. Elle
                 semble avoir établi un lien que l’on rechercherait en vain entre la condi-
                 tion à laquelle devait satisfaire la demande du Costa Rica s’agissant d’éta-
                 blir de quelle manière l’intérêt d’ordre juridique pourrait être affecté par
                 sa décision et le fait que le traité de 1977 ne constitue pas en soi son inté-
                 rêt juridique. L’on ne peut que s’étonner que la conclusion à laquelle elle
                 est parvenue repose sur une interprétation erronée de la manière dont le
                 Costa Rica a défini son intérêt d’ordre juridique.

                                b) Introduction d’un nouveau niveau de preuve
                    20. Si c’est incontestablement à l’Etat demandant à intervenir qu’il
                 incombe d’établir l’existence d’un intérêt d’ordre juridique susceptible
                 d’être en cause, il ne s’ensuit pas que le critère de la preuve requis soit très
                 strict. Comme l’a relevé la Chambre de la Cour dans l’affaire du Différend
                 frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
                      « il est … clair, d’une part, que c’est à l’Etat qui demande à intervenir
                      d’établir de façon convaincante ce qu’il allègue et donc de supporter

                                                                                              65




1 CIJ1019.indb 127                                                                                  10/04/13 19:29

                                     différend territorial et maritime                       411

                      la charge de la preuve, d’autre part, qu’il doit seulement démontrer
                      que son intérêt « peut » être affecté et non qu’il le sera ou qu’il le sera
                      nécessairement » (requête à fin d’intervention, arrêt, C.I.J. Recueil
                      1990, p. 117, par. 61).
                 Pour autant, l’on ne saurait considérer, ainsi que la Cour le fait au para-
                 graphe 87 de son arrêt, qu’il découle de l’article 62 que, « [p]our qu’il soit
                 fait droit à sa demande d’intervention, le Costa Rica doit … démontrer
                 que son intérêt d’ordre juridique dans l’espace maritime bordant la zone
                 en litige entre le Nicaragua et la Colombie requiert une protection qui
                 n’est pas offerte par l’effet relatif des décisions de la Cour consacré à l’ar-
                 ticle 59 du Statut ».
                    21. Nous reviendrons plus loin sur la prétendue relation spéciale qui
                 existerait entre l’article 62 et l’article 59 du Statut (section V) mais, d’ores
                 et déjà, il nous paraît important de souligner que l’on ne saurait inférer
                 du libellé du paragraphe 1 de l’article 62 du Statut un critère de la preuve
                 fondé sur le caractère suffisant de la protection offerte par « l’effet relatif
                 des décisions de la Cour consacré à l’article 59 du Statut ». Cette interpré-
                 tation, outre qu’elle fait découler du paragraphe 1 de l’article 62 du Statut
                 et du paragraphe 2 de l’article 81 du Règlement une exigence que nul n’y
                 avait jamais lue, semble en contradiction avec l’affirmation, au para-
                 graphe 27 de l’arrêt, selon laquelle « [l]a décision de la Cour autorisant
                 l’intervention peut être considérée comme préventive puisqu’elle a pour
                 objectif de permettre à l’Etat intervenant de participer à la procédure
                 principale dans le but de protéger un intérêt d’ordre juridique qui risque
                 d’être affecté dans cette procédure ».

                       c) Décision apparemment fondée sur des raisons d’opportunité

                    22. Selon nous, l’article 62, par son paragraphe 2, ne confère pas à la
                 Cour un pouvoir discrétionnaire qui l’autoriserait à rejeter une demande
                 d’intervention alors même que l’Etat qui en est l’auteur a satisfait à tous
                 les critères prescrits en la matière en son premier paragraphe. La Cour
                 elle‑même l’a reconnu en l’affaire Tunisie/Libye, notant qu’elle ne jouissait
                 pas d’un pouvoir discrétionnaire lui permettant « d’accepter ou de rejeter
                 une requête à fin d’intervention pour de simples raisons d’opportunité »
                 (requête à fin d’intervention, arrêt, C.I.J. Recueil 1981, p. 12, par. 17). Or,
                 c’est ce qu’elle paraît faire en l’espèce, même si les considérations fondant
                 sa décision ne sont pas clairement énoncées dans le présent arrêt. Selon
                 nous, le Costa Rica a rempli tous les critères requis en matière d’interven-
                 tion, et clairement établi qu’un intérêt d’ordre juridique était pour lui en
                 cause. Il semble donc bien que la Cour ait exercé un pouvoir discrétion-
                 naire général à l’égard de la requête à fin d’intervention, sans se demander
                 si le Costa Rica avait respecté les conditions énoncées au paragraphe 62
                 en matière d’intervention. Son observation, au paragraphe 86, selon
                 laquelle « l’intérêt des Etats tiers est, par principe, protégé par la Cour »
                 vient du reste le confirmer.

                                                                                              66




1 CIJ1019.indb 129                                                                                  10/04/13 19:29

                                     différend territorial et maritime                       412

                    23. Lorsqu’elle est appelée à déterminer si l’Etat demandant à interve-
                 nir a satisfait aux prescriptions du paragraphe 1 de l’article 62 en matière
                 d’intervention, la Cour doit rechercher si les motifs invoqués sont suffi-
                 samment convaincants. Pour autant, elle n’a pas toute latitude pour
                 prendre sa décision. Comme l’a fait observer le juge Jennings, dans l’ex-
                 posé de son opinion dissidente jointe à l’arrêt sur la requête de l’Italie à
                 fin d’intervention dans l’affaire du Plateau continental (Jamahiriya arabe
                 libyenne/Malte) :
                         « Cela ne signifie pas que la Cour ait sur ce point un pouvoir dis-
                      crétionnaire absolu, tant s’en faut. Elle doit seulement décider si les
                      conditions de l’intervention prévues à l’article 62 sont remplies ou
                      non — autrement dit, en l’espèce, s’il y avait pour l’Italie des motifs
                      suffisamment solides et convaincants d’« estime[r] » avoir effective-
                      ment des intérêts d’ordre juridique « en cause » dans le différend entre
                      la Libye et Malte. Et c’est tout. » (C.I.J. Recueil 1984, p. 151, par. 9.)
                      
                 Au lieu de se livrer à l’analyse et à l’appréciation des arguments et élé-
                 ments de preuve présentés par le Costa Rica, aux fins de déterminer si
                 celui‑ci avait démontré de manière convaincante que son intérêt d’ordre
                 juridique était susceptible d’être affecté par la décision à rendre en l’affaire
                 opposant le Nicaragua et la Colombie, la Cour semble avoir opté pour un
                 raccourci, et fait le choix d’une décision fondée sur des considérations
                 d’opportunité, alors même que celles‑ci ne sont pas clairement motivées.


                                   V. La prétendue « relation spéciale »
                                   entre les articles 62 et 59 du Statut

                   24. L’article 59 du Statut dispose que « [l]a décision de la Cour n’est
                 obligatoire que pour les parties en litige et dans le cas qui a été décidé ».
                 L’article 62, quant à lui, se lit comme suit :
                        « 1. Lorsqu’un Etat estime que, dans un différend, un intérêt
                      d’ordre juridique est pour lui en cause, il peut adresser à la Cour une
                      requête, à fin d’intervention.
                        2. La Cour décide. »
                 La thèse selon laquelle l’article 59 du Statut offrirait une protection des
                 intérêts d’ordre juridique d’Etats tiers reste, selon nous, à démontrer.
                 L’article 59 limite l’effet obligatoire d’une décision de la Cour aux parties
                 en présence dans une affaire donnée. En revanche, il ne garantit pas la
                 protection d’intérêts d’ordre juridique d’Etats tiers autres que ceux qui
                 auraient été autorisés à intervenir au titre de l’article 62 de manière à pou-
                 voir éclairer la Cour sur ces intérêts avant qu’elle ne se prononce définiti-
                 vement. En outre, l’article 59 a une portée bien précise : il s’applique à
                 l’ensemble des décisions de la Cour, et non de manière spécifique à celles
                 en rapport avec l’article 62.

                                                                                              67




1 CIJ1019.indb 131                                                                                  10/04/13 19:29

                                       différend territorial et maritime                             413

                    25. Tout à fait indépendamment des prescriptions de l’article 59, les
                 Etats tiers peuvent, par le jeu de l’intervention prévue à l’article 62, pré-
                 senter à la Cour des arguments pour défendre en détail leurs intérêts
                 d’ordre juridique, afin d’éviter de voir la décision de la Cour porter
                 atteinte à ceux‑ci. Les prescriptions de l’article 59, quant à elles, n’ont pas
                 d’incidence directe sur cette procédure d’intervention, qui, le cas échéant,
                 intervient avant le prononcé de l’arrêt définitif sur le fond.
                    26. L’on a beaucoup glosé sur la question de la prétendue « relation »
                 entre les articles 62 et 59 dans l’affaire du Plateau continental (Jamahiriya
                 arabe libyenne/Malte) (requête à fin d’intervention, arrêt, C.I.J. Recueil
                 1984). Dans son opinion dissidente, le juge Jennings a ainsi estimé
                 quelque peu illusoire l’idée que l’article 59 protégeait les intérêts d’Etats
                 tiers. Nous souscrivons pleinement à cette appréciation.
                    27. L’institution de l’intervention a été conçue dans une perspective
                 plus large, qu’il importe tout particulièrement de garder présente à l’esprit
                 à notre époque où les questions en jeu dans le cadre des différends inter-
                 nationaux ne cessent de gagner en complexité. Ainsi qu’il a été très juste-
                 ment relevé voici quelques années,
                      « la complexité et la multilatéralisation sans cesse croissantes des rela-
                      tions internationales … doivent nous amener à nous demander si l’on
                      peut se contenter d’un mécanisme de règlement des différends fondé
                      sur l’hypothèse unique que ceux‑ci n’opposent que deux parties, voire
                      si ce mécanisme est réellement adapté aux besoins contemporains » 9.
                    28. Pour clore cette section, il importe de souligner que l’article 62 ne
                 mentionne nullement la nécessité pour un Etat demandant à intervenir de
                 démontrer que son intérêt d’ordre juridique requiert une protection qui
                 n’est pas offerte par l’effet relatif des décisions de la Cour consacré à l’ar-
                 ticle 59. L’intervention visée à l’article 62 a été conçue, dans une optique de
                 bonne administration de la justice, pour entrer en jeu avant que la Cour ne
                 rende sa décision définitive et, donc, avant que l’article 59 ne trouve à s’ap-
                 pliquer, afin de permettre à une tierce partie estimant posséder un intérêt
                 d’ordre juridique d’exposer ses arguments à la Cour, et à celle‑ci de prendre
                 en compte cet intérêt avant de se prononcer au principal. Elle constitue
                 donc un mécanisme permettant d’aviser la Cour des intérêts d’ordre juri-
                 dique plus vastes que l’affaire est susceptible de mettre en jeu, au‑delà des
                 positions respectives des parties à la procédure principale. Il est regrettable
                 que, en se polarisant sur une « relation » spéciale entre les articles 59 et 62
                 qui reste en réalité à démontrer, la Cour n’ait pas tenu compte de ces
                 importantes caractéristiques de l’institution de l’intervention.



                     9 S. Rosenne, « Article 59 of the Statute of the International Court of Justice Revi-

                 sited », in El Derecho Internacional en un Mundo en Transformación – Liber Amicorum en
                 Homenaje al Profesor E. Jiménez de Aréchaga (M. Rama-Montaldo, dir. publ.), vol. II,
                 Montevideo, Fundación de Cultura Universitaria, 1994, p. 1157.

                                                                                                       68




1 CIJ1019.indb 133                                                                                           10/04/13 19:29

                                           différend territorial et maritime                414

                                                     VI. Conclusion

                    29. A ce jour, la CIJ n’a pas développé de jurisprudence constante sur
                 l’institution de l’intervention dans la procédure internationale, créée par
                 l’article 62 du Statut, nonobstant les occasions successives qui lui ont été
                 données d’éclaircir les questions juridiques en jeu 10. Quoique à peine per-
                 ceptible, nous croyons toutefois pouvoir déceler, dans la majorité des
                 arrêts rendus par la Cour en la matière, une tendance à éviter toute mise
                 en œuvre concrète de l’intervention. Dans son opinion dissidente, le
                 juge Roberto Ago était allé jusqu’à affirmer que la décision prise par la
                 Cour en l’affaire du Plateau continental (Jamahiriya arabe libyenne/
                 Malte) (requête à fin d’intervention, arrêt, C.I.J. Recueil 1984) pourrait
                 bien « sonner le glas de l’institution de l’intervention dans les procès inter-
                 nationaux » (p. 130, par. 22). Or, pour nous, cette institution conserve un
                 souffle de vie en 2011, même si la pratique de la Cour, à ce jour, semble
                 tendre vers sa lente asphyxie. Cette pratique est à rattacher, selon nous, à
                 la traditionnelle procédure arbitrale bilatérale, dans le cadre de laquelle il
                 peut être jugé souhaitable de se protéger contre l’intervention de tierces
                 parties ; pour ce qui nous concerne, nous ne saurions donc nous y
                 résoudre : elle n’est, pensons‑nous, pas conforme aux exigences qui sont
                 celles de notre époque en matière de règlement judiciaire des différends, et
                 ne permet pas davantage de répondre aux défis que, dans une perspective
                 universaliste, le droit international contemporain est appelé à relever.

                                                 (Signé) Antônio Augusto Cançado Trindade.
                                                        (Signé) Abdulqawi A. Yusuf.




                     10   Voir notes 2 et 3 supra.

                                                                                             69




1 CIJ1019.indb 135                                                                                 10/04/13 19:29

